THE STATE OF SOUTH CAROLINA
                 In The Supreme Court

   Opternative, Inc., Respondent,

   v.

   South Carolina Board of Medical Examiners and the
   South Carolina Department of Labor, Licensing &
   Regulation, Defendants,

   and South Carolina Optometric Physicians Association,
   Defendants-Intervenors,

   of which South Carolina Optometric Physicians
   Association is the Petitioner.

   Appellate Case No. 2021-000818



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                Appeal From Richland County
           DeAndrea G. Benjamin, Circuit Court Judge


                      Opinion No. 28106
        Submitted August 10, 2022 – Filed August 24, 2022


                          AFFIRMED


   Kirby Darr Shealy, III, and Luke M. Allen, both of
   Adams and Reese LLP, of Columbia, for Petitioner.
              William C. Wood, Jr., of Columbia, and Miles Edward
              Coleman, of Greenville, both of Nelson Mullins Riley &
              Scarborough, LLP; and Robert J. McNamara and Joshua
              A. Windham, of the Institute for Justice, of Arlington,
              Virginia, admitted pro hac vice, for Respondent.


PER CURIAM: Petitioner, the South Carolina Optometric Physicians
Association, seeks a writ of certiorari to review the court of appeals opinion in
Opternative, Inc. v. S.C. Bd. of Med. Examiners, 433 S.C. 405, 859 S.E.2d 263 (Ct.
App. 2021). We grant the petition, dispense with briefing, and affirm, with
clarification, the court of appeals' determination that Opternative, Inc. has
constitutional standing to challenge the constitutionality of the Eye Care Consumer
Protection Law.1

Standing is "a fundamental prerequisite to instituting an action." Youngblood v.
S.C. Dep't of Soc. Servs., 402 S.C. 311, 317, 741 S.E.2d 515, 518 (2013). Whether
a party has standing, however, is a separate question from whether that party will
prevail on the merits. See Pres. Soc'y of Charleston v. S.C. Dep't of Health & Env't
Control, 430 S.C. 200, 215–16, 845 S.E.2d 481, 489 (2020) (stating it is error to
confuse standing and the merits such that a party must prove it will prevail on the
merits in order to establish standing). In the context of constitutional standing, any
discussion of the three elements required for constitutional standing—injury in
fact, causal connection, and redressability—is not an analysis of the merits of the
underlying action. See Pres. Soc'y of Charleston, 430 S.C. at 210, 845 S.E.2d at
486 (summarizing the three elements of constitutional standing). Rather, an
analysis of constitutional standing is solely an analysis of the allegations the
plaintiff made in the complaint. See Carnival Corp. v. Historic Ansonborough
Neighborhood Ass'n, 407 S.C. 67, 76–77, 753 S.E.2d 846, 851 (2014) (analyzing
only the plaintiffs' allegations before concluding they lacked standing).
Accordingly, the decision of the court of appeals as to standing should in no way
be construed as a comment on the merits of the action. See Pres. Soc'y of
Charleston, 430 S.C. at 219, 845 S.E.2d at 491 (emphasizing "that our decision as
to standing should in no way be construed as a signal of our view of the merits of
the issues").


1
    See S.C. Code Ann. §§ 40-24-10 to -20 (Supp. 2021).
AFFIRMED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.